PELHAM, J.
The defendant Avas indicted and convicted for selling prohibited liquors Avithout a license, and contrary to law. The indictment Avas returned at the fall term of the court, on November 30, 1910. The proof showed the offense to have been committed in the fall of 1910, and within a year before the indictment Avas returned. The state-Avide prohibition laAvs had been in force for more than a year before- the indictment was found. Clearly the indictment was intended to charge a violation of the prohibition laws. The indictment charges an offense against the prohibition laws.—Fuller Bill, Acts 1909, p. 90, § 29% The Avords “without a license” are mere surplusage and do not invalidate the indictment.—Scott v. State, 3 Ala. App. 142, 57 South. 413; Mitchell v. State, 141 Ala. 90, 37 South. 407; Olmstead v. State, 89 Ala. 16, 7 South. 775.
The court’s rulings on the demurrers and refusing the general charge are without error.
Affirmed.